 LOCAL 450437dlers, powerhouse helpers, tractor operators-heavy, oilers, janitors,and standby operators-inspectors, excluding condenser operators, in-side and outside water operators, compressor operators, well operators,instrument men, boiler cleaners and power area oilers, all other em-ployees, office clerical employees, professional employees, guards, andsupervisors as defined in the Act.'5.The Employer asserts that since the cessation of hostilities inKorea it has reduced its working force of power department employeesfrom 118 to 51, that operations are on a standby basis and that noelection should be directed at the present time.We find no merit inthis contention.The record shows that, although the power depart-ment has been reduced, a substantial number of employees are stillworking and apparently will be retained for at least another year andthe Employer has no current plans for increasing production. In thesecircumstances we believe that the policies of the Act will be effectuatedby the direction of an election at this time.9[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the consideration of the aboveDecision and Direction of Election.8The Employer agrees that this description includes all classification of the powerdepartment.In its brief however the Employer also attacks the appropriateness of therequested power department unit on the giound that it does not seek to include 10 main-tenance employeesThese employees work out of a shop in powerhouse No. 2 and repairboilers.They perform no powerhouse duties,are separatelysupervised by a maintenancesuperintendent,and are not classifiedas power departmentemployees but are classifiedasmaintenance department employees.We will thereforeexclude them.See E I. duPont de Nemours&Company,supra.9 See If.I.du Pont do Nemours and Company,use, Construction Division,SavannahRiver Plant,107 NLRB 734and cases cited therein.Local 450, International Union of Operating Engineers,AFLandW. J. Hedrick and H.W. Marschall, Jr., d/b/a Industrial Paint-ers and Sand Blasters.Case No. 39-CD-14.April 25, 1955DECISION AND DETERMINATION OF DISPUTEThis proceeding arises under Section 10 (k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in anunfair labor practice within the meaning of paragraph (4) (D) ofSection 8 (b) the Board is empowered and directed to hear and de-termine the dispute out of which such unfair labor practice shall havearisen. . . ."On September 13, 1954, W. J Hedrick and H. W. Marschall, Jr.,doing business as Industrial Painters and Sand Blasters, herein calledthe Employer, filed with the Regional Director for the Sixteenth112 NLRB No. 60. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegion a charge alleging that Local 450, International Union ofOperating Engineers, AFL, herein called the Operating Engineers,has engaged in and is engaging in certain activities proscribed bySection 8 (b) (4) (D) of the Act, in that (a) it ". . . caused andattempted to cause painter employees of Industrial Painters and SandBlasters to engage in a strike . . . to force Industrial Painters andSand Blasters to assign work to members of Local 450 rather thanto employees in another labor organization or in another trade, craftor class," and that (b) "Industrial Paint and Sand Blasters employedone member of Local 450 and Local 450 engaged in a strike to forceand require the employer to hire additional members of Local 450rather than to assign the work in question to other employees." 1Thereafter, pursuant to Section 10 (k) of the Act and applicablesections of the Board's Rules and Regulations, the Regional Directorinvestigated the charge and provided a hearing upon due notice toall parties.The hearing was held on November 2 and 22, 1954, atHouston, Texas, before Evert P. Rhea, hearing officer of the Board.All parties appeared at the hearing and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing upon the issues.The rulings of the hearingofficer are free of prejudicial error and, except as modified hereinafter,are hereby affirmed? The Operating Engineers filed a brief withthe Board.At the close of the hearing, the Operating Engineers moved to dis-miss the charge on the ground that it fails to state a violation ofSection 8 (b) (4) (D) of the Act. The motion is hereby denied forthe reasonshereinafter stated.'The relevant portions of Section 8 of the Act are as follows :(b) It shall be an unfair labor practice for a labor organization or its agents(4) to engage in, or to induce or encourage the employees of any employer to engagein, a strike...where an object thereof is : .(D) forcing or requiring any employer to assign particular work to employees ina particular labor organization or in a particular trade, craft,or class rather than toemployees in another labor organization or in another trade, craft,or class, unlesssuch employer is failing to conform to an order or certification of the Board deter-mining the bargaining representative for employees performing such work. . . .2At the hearing,the Employer offered to pi ove,among other things, that on the par-ticular job in dispute the fueling of the compressors was assigned to one of its regularemployees,that the starting and stopping of the compressors was assigned to the laborerwho was nearest to the machine,and that the Employer refused to employ OperatingEngineers'members because it preferred to continue assigning these tasks as in the past,especially as the staiting and stopping operations took no more than 15 minutes a dayThe hearing officer rejected the offer of proof, relying on the limited character of thenotice of hearingFor the reasons hereinafter stated, we find that the proffered evidencewas pertinent to the issues raised by the charge,and therefore reverse the hearing officer'srulingHowever, as the record contains other evidence which we find hereinafter suffi-cient to warrant a finding that there is reasonable cause to believe that the Respondentengaged in activities proscribed by the Act,we conclude that the rejection of the offer ofproof was not prejudicial LOCAL 450FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER439W. J. Hedrick and W. H. Marschall, Jr., d/b/a Industrial Paintersand Sand Blasters, is a partnership which operates a plant at TexasCity, Texas, for the purpose of providing painting and sand blastingservices to industrial concerns.During the year ending July 30,1954, the Employer performed services totaling $750,000 in value,of which 90 percent was rendered to major oil and industrial firmsengaged in commerce, including Gulf Oil Corporation, The TexasCompany, Cities Service Oil Company, Continental Oil Company,Republic Oil Corporation, Monsanto Chemical Company, and Con-solidated Vultee Corporation.We therefore find that the Employeris engaged in commerce within the meaning of the Act.'II.THE FACTSFor its painting operations the Employer uses paint sprayerspowered by air compressors.The instant dispute concerns the opera-tion of the air compressors which, because of their fully automaticcharacter, consists of 3 simple steps to start the compressor enginesand 1 simple step to stop them. Because of the relatively insignificantcharacter of the work involved, the Employer does not customarilyassign the starting and stopping of the compressors to any one person,but rather to whichever of its laborers happens to be nearest them .4The instant dispute arose while the Employer was commencingoperations under a contract to paint oil tanks at Fauna, Texas, forCities Service Oil Company.Between September 2 and 6, 1954, theEmployer moved the 12 employees needed for the work to the jobsite, together with the requisite equipment, including 3 or 4 paintsprayers, with air compressors.The work commenced on Monday,September 6, 1954.On September 7, Earl E. Ford, business repre-sentative for the Operating Engineers, asked the Employer's fore-man, Vincent, to hire 1 man for each of the 3 compressors then in useor about to be used.Vincent told Ford that he would hire only onecompressor operator and asked Ford to send him to the job site.'On Wednesday, September 8, a member of the Operating Engineersreported for work and was employed by the Employer from 9 a. in. toa Jonesboro Grain Drying Cooperative,110 NLRB 481Theoperations require punching a button to start the engine on gasoline,flipping a lever, aftera minute, to run the engine on diesel fuel,and turning a clutch screw to engage the enginewith the hydraulic assembly.Stopping operations merely involve pulling a choke.TheEmployer contracts with an outside firm for the regular maintenance of the spraying andcompressor equipment,which is performed during nonworking hours.6It is not clear whether or not the compressors were in operation on September 6 and 7The fueling of the compressors had been assigned to a single employee prior to September 7. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARD4: 30 p. in. on that day as well as on the next day, September 9.Hestarted the 3 compressors in the morning on both days.During thesame 2 days, 1 of the Employer's regular employees turned off thecompressors ; during those days, the Employer's other employeesworked from 9 a. in. to 7 p. in. On Wednesday, September 8, Fordalso told Hedrick, 1 of the partners of the Employer, that he shouldemploy 2 more compressor operators on the job.When asked why,Ford stated that if Hedrick did not employ them, he would "get hisjob messed up." On Thursday, September 9, Ford demanded that theEmployer hire another man for the compressors and that it also payovertime to the member of the Operating Engineers it had alreadyhired for the 2 days worked for the reason that he was not allowedto work overtime from 4: 30 to 7 p. in. on each day.He further askedthe Employer whether it would be willing to hire 1 man to operate 2compressors, that had been banked, i. e., placed side by side so that1 operator would have ready access to both compressors.The de-mands and the request were not granted.On Friday, September 10, the Operating Engineers established apicket line at the job site with signs reading "Local 450, OperatingEngineers, in dispute with Industrial Painters and Sand Blasters."Work ceased at the job site due to the strike.During the followingweek, Ford reiterated his demand that the Employer hire a memberof the Operating Engineers for each compressor. In the latter partof October 1954, Cities Service Oil Company canceled the Employer'scontract.Only 20 percent of the work had been completed by thattime.The Operating Engineers stipulates that it "would picket theemployer's job if a similar instance arose."III.THE CONTENTIONS OF THE PARTIESThe Employer, the Charging Party herein, asserts that by the aboveconduct the Operating Engineers, the Respondent herein, violatedSection 8 (b) (4) (D) of the Act.The Respondent contends, in substance, that its conduct as chargeddid not constitute a violation of Section 8 (b) (4) (D) as the strikewas occasioned by the Employer's refusal to pay overtime, not by theEmployer's refusal to assign the disputed work tasks.IV.APPLICABILITY OF THE STATUTEThe charge, which was duly investigated by the Regional Director,alleges a violation of Section 8 (b) (4) (D) of the Act, and the Re-gional Director was satisfied on the basis of such investigation thatthere was reasonable cause to believe that a violation of Section8 (b) (4) (D) of the Act had been committed.It is clear that at the time the Operating Engineers made its initialdemand that the Employer hire its members on the basis of one oper- LOCAL 450441ator for each compressor, the Employer had assigned, or was about toassign, the starting and stopping operations on the compressors towhichever of its own laborers was working nearest to the compressors.The record further shows that the Operating Engineers made repeateddemands during the entire course of the dispute to require the Em-ployer to hire its members to operate the air compressors to the exclu-sion of the Employer's own employees who customarily performed thesimple operations necessary to start and stop these machines.TheOperating Engineers does not claim that it is the collective-bargain-ing representative under a Board certification for employees perform-ing the work task in dispute.Although there was evidence that thedemand by the Operating Engineers for the placement of one operatoron each air compressor was in accord with an agreement between theOperating Engineers and the Houston Chapter of A. G. C., it is clearfrom the stipulation of the parties that this Employer wasnota partyto or bound by any contract with the Operating Engineers. Indeed,the record affirmatively establishes that the Employer was neither amember nor an associate member of the Houston Chapter of A. G. C.The Operating Engineers contends, however, that the dispute waslimited to a demand and a refusal to let the member of the OperatingEngineers earn overtime pay from 4: 30 to 7 p. in. on the 2 successivedays that he worked for the Employer. The Operating Engineers alsocontends that the Act was not violated in the respects charged becausethe Employer had actually already made an assignment of the disputedwork to one of its members. In light of the entire record and the evi-dence adduced at the hearing, we cannot agree with so narrow a viewof the character of the dispute in this case.We note that the Operat-ing Engineers on September 9, after the Employer's limited acqui-escence to its demands, by hiring one operator, requested that theEmployer hire an additional member of that Union, and that whenthe Employer refused to agree to this, established a picket line at thejob site on the very next morning, September 10.Moreover, followingthe establishment of the picket line, the Operating Engineers returnedto its original demand that the Employer employ one operator foreach air compressor, and, in addition, pay its member "for the over-time that he was prevented from earning." That the Employer tem-porarily acquiesced in the demands did not in any way diminish theessential nature of this dispute.6Clearly, within the next 24 hours,the dispute was again very much alive when the Operating Engineersrenewed its demand that the Employer hire only its members to dowork which the Employer insisted belonged to its own employees.6InDirect T>ansst Lines, Inc.,92 NLiIB 1715, there was such temporary acquiescence,but this did not alter the essential nature of the controversy or the character of the disputewhich was that the Employer insisted on the right of its own employees to perform thework tasks in dispute 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe facts of this case are essentially like those inEmpire StatePainting and TVaterproo fing Co. Inc.,7where the Employer assignedthe work of starting, stopping, and occasionally oiling an air com-pressor to one of its laborers who spent approximately 90 percent ofhis time at other manual work, and the Operating Engineers de-manded that the Employer hire 1 of its members on a full-time basisto operate the air compressor.The Board found in that case that therewas "reasonable cause to believe that the Respondents engaged inactivities proscribed by [Section 8 (b) (4) (D) ] with the object offorcing or requiring the Employer to assign work on the air compressorto members of [Operating Engineers] rather than to the Employer'sown employees who were members of other labor organizations." Thatthe Employer's own employees here did not belong to other labor or-ganizations does not change the result because Section 8 (b) (4) (D)of the Act is phrased in terms of "employees in another labor organ-izationor in another trade, craft, or class."(Emphasis added.) It isobvious that the laborers of this Employer belonged to another "class"of employees, and that the activities of the Operating Engineers there-fore fell within the proscriptions of the Act as it did in theEmpireStatecase.Thus, whether we regard this dispute as a narrow one,i.e.,a controversy over the reassignment of overtime work to themembers of Operating Engineers, as apparently the Regional Directordid, or as a broader one, i. e., a controversy over the entire operationof the compressors, as the record appears to support, we are of theopinion that the Regional Director's conclusion that there is reasonablecause to believe that Section 8 (b) (4) (D) was violated is fully war-ranted.Under the circumstances, and for the reasons herein stated,we find that, even apart from the Employer's offer of proof, whichthe hearing officer erroneously rejected, the record supports the abovefinding. In view of this result, we further find that the hearing of-ficer's ruling was not prejudicial.We also find no merit in the Operating Engineers' second conten-tion that there was no actual assignment of the work.We have al-ready called attention to the facts of this case which clearly showthat the work of starting and stopping the air compressors was afunction regularly performed on a part-time basis by the Employer'sown laborers, and that such work was either assigned to them orabout to be assigned.The real crux of this dispute, in our opinion,was the insistence by the Operating Engineers that the Employerutilize a member of the Union on a full-time basis for a work-functionthat could be performed, and had in fact been performed, by one ofthe Employer's own laborers on the basis of less than one-half hour aday.The record in this case amply supports this finding.'International Union, of Operating Enginee>s, Locals 17, 17A, and 17B (Empire StatePainting and Waterproofing Co Inc), 99 NLRB 1481. LOCAL 450443Accordingly, on the record before us, we find that there is reasonablecause to believe that the Operating Engineers engaged in activitiesproscribed by Section 8 (b) (4) (D) of the Act, with the object offorcing or requiring the Employer to assign work on the air com-pressors to members of its Union rather than to the Employer's ownemployees who were not members of that labor organization.V. THE MERITS OF THE DISPUTEIt is clear from the record that the dispute was over an employer'sassignment of work to members of one labor organization rather thanto employees of the employer who were not members of that labororganization.The Board stated inJuneau Spruce Corporation: 8As we read Sections 8 (b) (4) (D) and 10 (k), these Sectionsdo not deprive an employer of the right to assign work to hisown employees ; nor were they intended to interfere with an em-ployer's freedom to hire, subject only to the requirement againstdiscrimination as contained in Section 8 (a) (3).It is also well established that an employer is free to make suchassignment without being subjected to the pressures proscribed bySection 8 (b) (4) (D) "unless such employer is failing to conformto an order or certification of the Board determining the bargainingrepresentative for employees performing such work." 9 It is clearthat the Operating Engineers does not claim that it is the certifiedbargaining representative for employees performing Work on theEmployer's air compressors.loWe find accordingly that the Operating Engineers were not law-fully entitled to require the Employer by methods proscribed bySection 8 (b) (4) (D) to assign Work on the Employer's air com-pressors to the Respondent's members rather than to the Employer'sown employees who were not members of that labor organization.VI.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon the en-tire record in this case, the Board makes the following determinationof dispute pursuant to Section 10 (k) of the Act :1.The Respondent, Local 450, International Union of OperatingEngineers, AFL, is not, and has not been, lawfully entitled to forces Juneau Spruce Corporation,82 NLRB 650°United Brotherhood of Carpenters and Jotiners of America, Local581 et al(OraCollard),98 NLRB 34610We find no merit in the Operating Engineers' contention that this controversy stemsfrom the alleged refusal by the Employer to pay one of its members pay for overtime notworked, which it contends n as discriminatory.This contention is predicated on a dis-regard of the essential nature of the dispute which was to force the Employer to employfull-time members of the Operating Engineers for work that the Employer assigned on apart-time basis to its employees who were not members of that labor organization 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDor require W. J. Hedrick and W. J. Marschall, Jr., d/b/a IndustrialPainters and Sand Blasters, to assign air compressor work to itsmembers rather than to the employees who are not members of thatlabor organization.2.Within ten (10) days from the date of this Decision and Deter-mination of Dispute, the Respondent shall notify the Regional Direc-tor for the Sixteenth Region, in writing, as to what steps the Re-spondent has taken to comply with the terms of this Decision andDetermination of Dispute.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Determination of Dispute.Maxon Construction Company, Inc. and Brotherhood of Paint-ers, Decorators and Paperhangers of America, Local Union No.437, AFL,and its agent,Edgar A. PetersonandRay Lunsford,Roy E. Stephens,Kenneth J. Weaver, William H.Kaiser, Jr.,Omer F. Waldrop,Charles R. Scruggs,Charles O. White, RoyE. Bates,Tom A. Holt,Calvin L.Gaskey and Frank L. Weaver.Cases Nos. 10-CA-1905, 10-CA-1932, 10-CB-185, and 10-CB-207.April 25, 1955DECISION AND ORDEROn September 21, 1954, Trial Examiner Herbert Silberman issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondents had not engaged in any unfair labor practicesand recommending that the complaint be dismissed, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the Intermediate Report anda supporting brief, and the Respondent Company and the RespondentUnion each filed a reply brief.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board dismissed the complaint.]MEMBER LEEDOM took no part in the consideration of the above De-cision and Order.112 NLRB No. 62.